DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 35, shown in Figs. 13 and 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference number 35 is shown in the drawings but is not described in the specification.  
Appropriate correction is required.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  in claim 1, the term “the discharge direction” in line 4 lacks antecedent basis in the claims. In claim 8, the term “the curved surface” in line 1 lacks antecedent basis in the claims. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first adjusting part,” “second adjusting part,” and “airtightness maintaining part” in claim 1; “opening/closing part” in claim 5; and “elastic first sealing part” and “elastic second sealing part” in claim 9.
Structure in the specification corresponding to these terms is as follows:
“First adjusting part”: reference number 20, including first adjusting body 22 and side groove 24, described in paragraph [0050].
“Second adjusting part”: reference number 30, including second adjusting body 31 and internal member 39, described in paragraph [0054]; an opening/closing part 32 and base part 36, described in paragraph [0058]; and a second protrusion, described in paragraph [0092].
“Airtightness maintaining part”: reference number 40, including a first sealing part 41 and second sealing part 45, described in paragraph [0062].
“Opening/closing part”: reference number 32, including a curved body 33 and first protrusion 34, described in paragraph [0059]; and a second protrusion, described in paragraph [0092]. 
“Elastic first sealing part”: reference number 41, including first sealing protrusion 42, first extension 43, and first side member 44, described in paragraph [0063].
“Elastic second sealing part”: reference number 45, an elastic sealing member, including a second sealing protrusion 46, second extension 48, and a second side member 48, described in paragraph [0067]. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 100726226 B1 English machine translation) (hereinafter “Kim”). The specification and drawings of Kim show all of the elements recited in claim 1 of this application.
Regarding claim 1, Kim shows an air vent for a vehicle (Abstract), comprising: a duct part (2) having an internal path through which air is moved (see annotated Fig. 3 below, the capitalized annotations denoting claim limitations); a first adjusting part (5, which meets the limitation as construed under 112f above) rotatably installed in the duct part (2, Fig. 3), and configured to guide the discharge direction of the air while rotated in a side-to-side direction (functional limitation that Kim can perform by rotating the blade 5 to the left and right, p. 1); a second adjusting part (7, which is equivalent to the limitation as construed under 112f above) rotatably installed in the duct part with the first adjusting part (Fig. 3), and configured to guide the discharge direction of the air or block an air flow passing through the duct part, while rotated in a top-to-bottom direction (functional limitation that Kim can perform, “the vent door 7 provided inside the grill 3 is rotated up and down to open and close the outlet of the duct 2,” p. 1); and an airtightness maintaining part fixed to the duct part facing the second adjusting part (ridges unnumbered but identified in annotated Fig. 3, below, which meets the limitation as construed under 112f above), and configured to block the movement of the air while brought into contact with the second adjusting part for opening/closing the duct part (configuration of annotated Fig. 3).

    PNG
    media_image1.png
    469
    692
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Peller (DE 102018205881 B3 English machine translation) (hereinafter “Peller”). Kim and Peller are both in the applicant’s field of endeavor, an air vent for a vehicle. These two references, when considered together, teach all of the elements recited in claim 2 of this application.
Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the first adjusting part comprises: a first adjusting body rotatably installed in the duct part; and a side groove formed on a side surface of the first adjusting body, facing the second adjusting part. Kim does not explicitly disclose these additional limitations. 
Peller teaches discloses the first adjusting part (20, see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) comprises: a first adjusting body (22, 24) rotatably installed in the duct part (3, by pivot axes 26); and a side groove formed on a side surface of the first adjusting body (see annotated Fig. 1), facing the second adjusting part (10, 16, annotated Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kim by adding the side groove to the first adjusting body as taught by Peller in order to enable the apparatus that has two distinct airflow direction adjusters to be packaged close together, which saves space in a vehicle dashboard. 

    PNG
    media_image2.png
    660
    961
    media_image2.png
    Greyscale

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Mercier (US 3,736,858) (hereinafter “Mercier”. Mercier is also in the applicant’s field of endeavor, an air vent for a vehicle. These two references, when considered together, teach all of the elements recited in claims 3 – 5 of this application.
Regarding claim 3, Kim as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the second adjusting part comprises: a second adjusting body rotatably installed in the duct part; and a plate-shaped internal member fixed to a hollow portion formed in the second adjusting body. Kim does not explicitly contain this additional limitation. Kim does not explicitly disclose these additional limitations.
Mercier teaches the second adjusting part (see annotated Figs. 5 and 6 below, the capitalized annotations denoting claim limitations) comprises: a second adjusting body (4) rotatably installed in the duct part (Figs. 4 – 6 show rotation angles); and a plate-shaped internal member (unnumbered but identified in annotated Figs. 5 and 6) fixed to a hollow portion formed in the second adjusting body (Figs. 5 and 6, the internal member identified as diametral blade 4e in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kim by adding the plate shaped internal member in a hollow portion as taught by Mercier in order to better enable the second adjusting part to direct air up or down as shown in Fig. 5, or to block the airflow completely, as shown in Fig. 6.

    PNG
    media_image3.png
    488
    670
    media_image3.png
    Greyscale


Regarding claim 4, Kim as modified by Mercier as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 4 of this application further discloses the second adjusting body has a cylindrical shape, and adjusts the direction of the air passing through the inside of the duct part or blocks the movement of the air according to the rotation direction thereof. Kim does not explicitly disclose this additional limitation.
Mercier teaches the second adjusting body (4) has a cylindrical shape (Figs. 5 and 6), and adjusts the direction of the air passing through the inside of the duct part (1, Fig. 5, above) or blocks the movement of the air according to the rotation direction thereof (configuration of Fig. 6, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kim by replacing the plate shape of Kim with the cylindrical shape as taught by Mercier in order to make the air vent structure more rigid, since a cylinder is more rigid than the plate of Kim, the cylinder being less prone to air leakage which causes lower performance and unwanted noise made by the air leakage. 
Regarding claim 5, Kim as modified by Mercier as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 5 of this application further discloses the second adjusting part comprises: an opening/closing part located on one side of the internal member, and configured to close the inside of the duct part when rotated and brought into contact with the airtightness maintaining part; and a base part installed at a position facing the opening/closing part with the internal member provided therebetween. Kim does not explicitly contain this additional limitation.
Mercier teaches the second adjusting part comprises: an opening/closing part (4a, annotated Fig. 6, above) located on one side of the internal member (Fig. 6), and configured to close the inside of the duct part (1) when rotated and brought into contact with the airtightness maintaining part (functional limitation that Kim as modified by Mercier can perform); and a base part (4b) installed at a position facing the opening/closing part (4a, which meets the limitation as construed under 112f above) with the internal member provided therebetween (annotated Fig 6, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kim by adding the opening/closing part and base parts to the second adjusting part as taught by Mercier in order to provide a more rigid structure that is capable of closing off air flow when desired and prevent air leakage. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mercier as applied to claim 5 above, and further in view of KR 100947444 B1 English machine translation) (hereinafter “KR ‘444”). KR ‘444 is also in the applicant’s field of endeavor, an air vent for a vehicle. These three references, when considered together, teach all of the elements recited in claim 9 of this application.
Kim as modified by Mercier as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 9 of this application further discloses the airtightness maintaining part comprises: an elastic first sealing part protruding from one side of the duct part to the inside of the duct part, and configured to maintain airtightness while brought into contact with the opening/closing part, when the second adjusting part closes the duct part; and an elastic second sealing part protruding from the other side of the duct part to the inside of the duct part, and configured to maintain airtightness with the first sealing part while brought into contact with the opening/closing part, when the second adjusting part closes the duct part. Kim as modified by Mercier does not explicitly contain these additional limitations.
KR ‘444 teaches the airtightness maintaining part (assembly 200 in two places in annotated Fig. 6 below, the capitalized annotations denoting claim limitations) comprises: an elastic first sealing part protruding from one side of the duct part to the inside of the duct part (annotated Fig. 6, below), and configured to maintain airtightness while brought into contact with the opening/closing part (annotated Fig. 6), when the second adjusting part (100) closes the duct part (Fig. 6); and an elastic second sealing part (203, sealing “rubber” described on page 2 is elastic) protruding from the other side of the duct part to the inside of the duct part (annotated Fig. 6), and configured to maintain airtightness with the first sealing part while brought into contact with the opening/closing part, when the second adjusting part closes the duct part (functional limitation that the reference performs by the second sealing part working in tandem with the first sealing part such that there are sealing parts on both sides of the duct and the duct is closed as in the configuration of Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kim by adding the first and second elastic sealing parts as taught by KR ‘444 in order to provide a better and more leak-tight seal than without elastic seals on the ducts as disclosed by Kim since the elastic seals can conform more closely to the shape of the second adjusting part than without elastic seals. 

    PNG
    media_image4.png
    639
    798
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 6 – 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the present invention pertains to an air vent for a vehicle that specifically requires a duct part, a first adjusting part, a second adjusting part, and an airtightness maintaining part, the second adjust part comprising a second adjusting body and plate-shaped internal member, an opening/closing part, and a base part, the opening/closing part comprising a curved body. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious above air vent used in combination with a first protrusion protruding from one side of the curved body, and brought into contact with the airtightness maintaining part when the curved main body blocks the inside of the duct part. Claims 7 and 8 are allowable for depending from claim 6.
Regarding claim 10, the present invention pertains to an air vent for a vehicle that specifically requires a duct part, a first adjusting part, a second adjusting part, and an airtightness maintaining part, the second adjust part comprising a second adjusting body and plate-shaped internal member, an opening/closing part, and a base part. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious above air vent used in combination with the first sealing part comprises: a first sealing protrusion protruding to the inside of the duct part, and having a first side surface brought into contact with the opening/closing part; and a first extension extended from the first sealing protrusion and installed through the duct part.
Regarding claim 11, the present invention pertains to an air vent for a vehicle that specifically requires a duct part, a first adjusting part, a second adjusting part, and an airtightness maintaining part, the second adjust part comprising a second adjusting body and plate-shaped internal member, an opening/closing part, and a base part. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious above air vent used in combination with the second sealing part comprises: a second sealing protrusion protruding to the inside of the duct part, and having a second side surface brought into contact with the opening/closing part; and a second extension extended from the second sealing protrusion and installed through the duct part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hörschler, et al. (WO 2018/108690 A1) teaches an air vent for a vehicle comprising a duct part, first adjusting part, and second adjusting part, but no airtightness maintaining part, relevant to claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762   

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762